Per Curiam,
There was no error in charging as complained of in the first specification, nor in refusing to charge, as requested in plaintiffs’ point, recited in the second specification, “ that under all the facts in the case the verdict must be for the plaintiffs.” The testimony presented mixed questions of law and fact, and hence it was necessary for the court to submit the evidence to the jury with instructions as to the law applicable to the facts as they might find them. That was fairly and correctly done in part of the charge recited in the first specification. It follows that both specifications of error should be dismissed.
Judgment affirmed.